UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 10, 2010 (Date of earliest event reported) RAHAXI, INC. (Exact Name of Registrant as Specified in Charter) Nevada 0-28749 88-0446457 (State of Other Jurisdiction Incorporation) (Commission File No.) (IRS Employer Identification No.) Wicklow Enterprise Centre, The Murrough, Wicklow Town,County Wicklow, Republic of Ireland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number:353-404-66433 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CAR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CAR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Killian McGrath submitted a letter of resignation from his position as a member of the Board of Directors of Rahaxi, Inc. with an effective date of May 10, 2010.Mr. McGrath left the company for personal reasons and to explore other business opportunities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. RAHAXI, INC. Dated: May 12, 2010 By: /s/ Ciaran Egan Ciaran Egan Chief Financial Officer
